Citation Nr: 9900243	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  95-29 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period from 
April 30, 1993 until June 17, 1996.

2.  Entitlement to an increased evaluation for residuals of 
frostbite to the feet, currently evaluated as 30 percent 
disabling.

3.  Entitlement to service connection for peripheral 
neuropathy of both lower extremities, to include as secondary 
to the veterans service-connected residuals of frostbite to 
the feet.  

4.  Entitlement to service connection for residuals of 
frostbite to the hands.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to August 
1952 and from April 1955 to April 1958.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In a November 1991 rating decision, the 
RO denied entitlement to an increased evaluation for 
residuals of frostbite to the feet and entitlement to service 
connection for residuals of frostbite to the hands.  In a 
January 1993 rating decision, the RO denied entitlement to 
service connection for peripheral neuropathy of both lower 
extremities, to include as secondary to the veterans 
service-connected residuals of frostbite to the feet.  In an 
August 1993 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective from April 30, 1993.

In a June 1994 rating decision, the RO increased the 
veterans evaluation for PTSD to 30 percent, effective from 
April 30, 1993.  Also, in an October 1996 rating decision, 
the RO increased this evaluation to 100 percent, effective 
from June 18, 1996.  As this evaluation was not effectuated 
as of April 30, 1993, the date of receipt of the veterans 
original claim, the 30 percent evaluation effective from 
April 30, 1993 until June 17, 1996 remains at issue.  See 
also AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, 
the veteran, in an October 1996 statement, indicated that he 
sought an earlier effective date for a 100 percent evaluation 
for PTSD; as such, and in view of the Boards disposition of 
his claim for an increased evaluation for PTSD for the period 
from April 30, 1993 until June 17, 1996, the Board refers the 
issue of entitlement to an effective date prior to April 30, 
1993 for a 100 percent evaluation for PTSD back to the RO for 
appropriate action.

The Board also observes that the veteran completed an appeal 
of the ROs October 1994 denial of entitlement to a total 
disability evaluation based on individual unemployability and 
due to service-connected disabilities; however, the Board 
observes that this issue was rendered moot by the grant of a 
100 percent evaluation for PTSD in October 1996.

The claims of entitlement to an increased evaluation for 
residuals of frostbite to the feet; service connection for 
peripheral neuropathy of both lower extremities, to include 
as secondary to the veterans service-connected residuals of 
frostbite to the feet; and service connection for residuals 
of frostbite to the hands will be addressed in the REMAND 
section of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in 
not granting an evaluation in excess of 30 percent for PTSD 
for the period from April 30, 1993 until June 17, 1996.  He 
asserts that, during this period, his PTSD was of sufficient 
severity as to render him unemployable.  Therefore, a 
favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports an 
evaluation of 100 percent for PTSD for the period from April 
30, 1993 until June 17, 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During the period from April 30, 1993 until June 17, 
1996, the veterans PTSD rendered him demonstrably unable to 
obtain or retain employment.

 
CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD for the 
period from April 30, 1993 until June 17, 1996 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7 
(1998); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VAs 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125-4.130 (1998)).  See 61 
Fed. Reg. 52695-52702 (1996).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, in Rhodan v. West, No. 96-1080 
(U.S. Vet. App. Dec. 1, 1998) (Haywood v. West, No. 97-25), 
the United States Court of Veterans Appeals (Court) noted 
that, where compensation is awarded or increased pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase  shall not be earlier than the 
effective date of the Act or administrative issue.  Id. at 
4.  See 38 U.S.C.A. § 5110(g) (West 1991).  As such, the 
Court found that this rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  As indicated above, this claim 
concerns the period of time from April 30, 1993 until June 
17, 1996.  Accordingly, as this claim concerns a period of 
time prior to November 7, 1996, the revised criteria of 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998) are not for 
application in this case.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 30 percent 
disability evaluation for PTSD encompassed definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  In a precedent opinion dated 
in November 9, 1993, the VA General Counsel concluded that 
definite is to be construed as distinct, unambiguous, 
and moderately large in degree.  It represents a degree of 
social and industrial inadaptability that is more than 
moderate but less than rather large.  VAOPGCPREC 9-93 (Nov. 
9, 1993).  Also, under the prior version of Diagnostic Code 
9411, a 50 percent disability evaluation for PTSD encompassed 
situations where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted for 
situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted for situations where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or a demonstrable inability to obtain or 
retain employment.  The Court has held that the latter 
criteria present three independent bases for a grant of a 100 
percent evaluation under Diagnostic Code 9411.  See Johnson 
v. Brown, 7 Vet. App. 95, 98 (1994).

In this case, the Board finds a basis for an evaluation in 
excess of 30 percent for the veterans PTSD for the period 
from April 30, 1993 until June 17, 1996.  A July 1993 VA 
treatment record indicates that the veterans PTSD was 
severe.  In a July 1994 statement, a VA psychiatrist 
noted that the veterans PTSD was severe and that he was 
not a good candidate for employment.  In a subsequent 
statement, dated in November 1994, this same psychiatrist 
indicated that the veteran was unemployable and that the 
recommendation that he not seek employment was permanent.  
Additionally, a VA psychiatric examination report from April 
1995 contains a Global Assessment of Functioning (GAF) score 
of 50, and the examiner who conducted this examination noted 
that the veteran had a reduction in efficiency, initiative 
and reliability that would preclude being gainfully 
employed.  Moreover, a VA mental health clinic assessment 
report, dated in February 1996, contains a GAF score of 40 
for the current time and for the past year.  

Overall, the Board finds that the evidence of record 
establishes that the veterans PTSD rendered him demonstrably 
unable to obtain or retain employment during the period from 
April 30, 1993 until June 17, 1996.  As such, the criteria 
for a 100 percent evaluation for PTSD under the prior version 
of Diagnostic Code 9411 have been met.  See Johnson v. Brown, 
7 Vet. App. at 98.


ORDER

A 100 percent evaluation for PTSD for the period from April 
30, 1993 until June 17, 1996 is granted.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veterans claims.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

With regard to the veterans claim of entitlement to service 
connection for peripheral neuropathy of both lower 
extremities, to include as secondary to the veterans 
service-connected residuals of frostbite to the feet, the 
Board observes that multiple private doctors have submitted 
opinions to the effect that the veteran incurred peripheral 
neuropathy as a result of in-service frostbite.  However, the 
VA examiner who conducted the veterans June 1993 
neurological examination indicated that [i]t seems 
relatively unlikely that a frostbite injury 40 years ago 
would give persistent symptoms unremitting over this period 
of time without other factors playing a role.  Also, the 
veterans February 1998 VA cold injury protocol examination 
report indicates no evidence of sensory neuropathy.  The 
examiner who conducted the June 1993 examination indicated 
that he had not reviewed the veterans service medical 
records, and it is unclear from the record whether the 
examiner who conducted the veterans February 1998 VA 
examination reviewed the veterans claims file.  In view of 
this, the Board finds that a further examination to determine 
the nature, extent, and etiology of the veterans claimed 
peripheral neuropathy of the lower extremities is warranted.  
As such an examination would also provide further information 
as to the nature and extent of any disability of the lower 
extremities, the Board finds that consideration of the issue 
of entitlement to an increased evaluation for the residuals 
of frostbite to the feet should be deferred.

Additionally, with regard to the veterans claim for service 
connection for residuals of frostbite to the hands, the Board 
observes that his service medical records are negative for 
treatment of frostbite to the hands.  Nonetheless, an October 
1992 VA treatment record contains an assessment of bilateral 
hand pain, probably secondary to frostbite in the past.  To 
date, however, the veteran has not been afforded a VA 
examination to determine the nature, extent, and etiology of 
the veterans claimed disability of the hands.

In view of the foregoing, the Board has determined that 
additional development is necessary to ensure full compliance 
with the duty to assist requirement.  Accordingly, this case 
is REMANDED to the RO for the following action:

1.  The  RO should schedule the veteran 
for a VA examination (or examinations, if 
deemed necessary) to determine the 
etiology, nature, and extent of his 
claimed peripheral neuropathy of the 
lower extremities and his claimed 
residuals of frostbite to the hands.  The 
veterans claims file should be made 
available to the examiner(s) prior to the 
examination(s), and the examiner(s) 
should review the entire claims file, 
including the service medical records, in 
conjunction with the examination(s).  All 
necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination(s), the examiner(s) 
should indicate whether the veteran 
currently suffers from peripheral 
neuropathy of the lower extremities.  If 
so, the examiner(s) should provide an 
opinion (or opinions, if multiple 
examinations are conducted) as to whether 
it is at least as likely as not that such 
peripheral neuropathy was incurred as a 
result of, or aggravated by, the 
veterans service-connected residuals of 
frostbite to the feet.  If not, the 
examiner(s) should discuss the prior 
treatment records in the claims file 
indicating a diagnosis of peripheral 
neuropathy in conjunction with the 
current examination findings.  The 
examiner(s) should also provide an 
opinion (or opinions, if multiple 
examinations are conducted) as to whether 
it is at least as likely as not that any 
disability of the hands noted upon 
examination, if present, was incurred as 
a result of the veterans claimed in-
service frostbite.  All opinions and 
conclusions expressed must be supported 
by a complete rationale, and the 
examination report(s) should be typed.

2.  After completion of the above 
development, the RO should again 
adjudicate the veterans claims of 
entitlement to an increased evaluation 
for residuals of frostbite to the feet; 
service connection for peripheral 
neuropathy of both lower extremities, to 
include as secondary to the veterans 
service-connected residuals of frostbite 
to the feet; and service connection for 
residuals of frostbite to the hands.  If 
the determination of any of these issues 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.

 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
